


117 S1874 IS: Recreation Not Red Tape Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1874
IN THE SENATE OF THE UNITED STATES

May 27, 2021
Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To promote innovative approaches to outdoor recreation on Federal land and to increase opportunities for collaboration with non-Federal partners, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Recreation Not Red Tape Act. (b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
Sec. 3. Sense of Congress regarding outdoor recreation.
TITLE I—Modernizing recreation permitting
Sec. 101. Definitions.
Sec. 102. Special recreation permit and fee.
Sec. 103. Permitting process improvements.
Sec. 104. Permit flexibility.
Sec. 105. Permit administration.
Sec. 106. Permits for multijurisdictional trips.
Sec. 107. Forest Service permit use reviews.
Sec. 108. Liability.
Sec. 109. Cost recovery reform.
Sec. 110. Extension of special recreation permits.
Sec. 111. Availability of Federal and State recreation passes.
Sec. 112. Online purchases of America the Beautiful—the National Parks and Federal Recreational Lands Pass.
Sec. 113. Effect.
TITLE II—Accessing the outdoors
Sec. 201. Access for servicemembers and veterans.
TITLE III—Making recreation a priority
Sec. 301. Extension of seasonal recreation opportunities.
Sec. 302. Recreation performance metrics.
Sec. 303. Recreation mission.
Sec. 304. National Recreation Area System.
TITLE IV—Maintenance of public land
Subtitle A—Volunteers
Sec. 401. Private-sector volunteer enhancement program.
Subtitle B—Priority trail maintenance
Sec. 411. Interagency trail management.
2.DefinitionsIn this Act: (1)Federal land management agencyThe term Federal land management agency has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).
(2)Federal recreational lands and watersThe term Federal recreational lands and waters has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801). (3)SecretariesExcept as otherwise provided in this Act, the term Secretaries means—
(A)the Secretary of the Interior; and (B)the Secretary of Agriculture.
3.Sense of Congress regarding outdoor recreationIt is the sense of Congress that— (1)outdoor recreation and the outdoor industry that outdoor recreation supports are vital to the United States;
(2)access to outdoor recreation on Federal recreational lands and waters is important to the health and wellness of all people of the United States, especially families and young people; (3)in addition to the overall economic benefit of outdoor recreation, the economic benefits of outdoor recreation on Federal recreational lands and waters creates significant economic and employment benefits to rural economies;
(4)Congress supports the creation of outdoor recreation sector leadership positions within State governments, as well as coordination with recreation and tourism organizations within the State to guide the growth of this sector, as evidenced by recent examples in the States of Colorado, Utah, and Washington; (5)State and local recreation and tourism offices play a pivotal role in—
(A)coordinating State outdoor recreation policies, management, and promotion among Federal, State, and local agencies and entities; (B)disseminating information, increasing awareness, and growing demand for outdoor recreation experiences among visitors across the United States and throughout the world;
(C)improving funding for, access to, and participation in outdoor recreation; and (D)promoting economic development in the State by coordinating with stakeholders, improving recreational opportunities, and recruiting outdoor recreation businesses;
(6)it is vital— (A)to support the coordination and collaboration of the Federal and State land and water management agencies in the delivery of visitor services and management of outdoor recreation for the United States; and
(B)provide adequate staffing within Federal land management agencies to facilitate sustainable and accessible outdoor recreation opportunities; and (7)volunteers and volunteer partnerships play an important role in maintaining public land.
IModernizing recreation permitting
101.DefinitionsIn this title: (1)Associated agencyThe term associated agency means the Federal land management agency, other than the lead agency, that manages a public land unit that is the subject of a single joint special recreation permit under section 106.
(2)Lead agencyWith respect to a single joint special recreation permit application submitted under section 106(a), the term lead agency means the Federal land management agency designated to administer the single joint special recreation permit under section 106(a)(2). (3)Long-term special recreation permitThe term long-term special recreation permit means—
(A)for a public land unit managed by the Forest Service, a priority use permit; and (B)for a public land unit managed by the Bureau of Land Management, a multiyear special recreation permit.
(4)Multijurisdictional tripThe term multijurisdictional trip means a trip that— (A)uses 2 or more public land units; and
(B)is under the jurisdiction of 2 or more Federal land management agencies. (5)Public land unitThe term public land unit means—
(A)a unit of the National Forest System; (B)a unit of the National Park System;
(C)a unit of the National Wildlife Refuge System; (D)a district of the Bureau of Land Management; and
(E)a project of the Bureau of Reclamation. (6)Recreation service providerThe term recreation service provider has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).
(7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to a public land unit described in paragraph (5)(A); and
(B)the Secretary of the Interior, with respect to a public land unit described in subparagraph (B), (C), (D), or (E) of paragraph (5). (8)Special recreation permitThe term special recreation permit has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).
102.Special recreation permit and fee
(a)DefinitionsSection 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801) is amended— (1)in paragraph (1), by striking section 3(f) and inserting 803(f);
(2)in paragraph (2), by striking section 3(g) and inserting section 803(g); (3)in paragraph (6), by striking section 5 and inserting section 805;
(4)in paragraph (9), by striking section 5 and inserting section 805; (5)in paragraph (12), by striking section 7 and inserting section 807;
(6)in paragraph (13), by striking section 3(h) and inserting section 803(h); (7)by redesignating paragraphs (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), and (13) as paragraphs (15), (1), (3), (4), (5), (6), (7), (8), (11), (10), and (14), respectively, and moving the paragraphs so as to appear in numerical order;
(8)by inserting after paragraph (8) (as so redesignated) the following:  (9)Recreation service providerThe term recreation service provider means an individual or entity that—
(A)provides outfitting, guiding, or other recreation services; or (B)conducts recreational or competitive events, including incidental sales.; and
(9)by inserting after paragraph (12) the following:  (13)Special recreation permitThe term special recreation permit means a permit issued by a Federal land management agency for specialized individual or group uses of Federal recreational lands and waters, including for—
(A)outfitting, guiding, or other recreation services; (B)recreation or competitive events, which may include incidental sales;
(C)the use of— (i)a special area; or
(ii)an area in which use is allocated; (D)motorized recreation vehicle use in compliance with an applicable travel management plan or other regulation; and
(E)a group activity or event.. (b)Special recreation permit and feeSection 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) is amended—
(1)in subsection (b)(5), by striking section 4(d) and inserting section 804(d); and (2)by striking subsection (h) and inserting the following:

(h)Special recreation permit and fee
(1)Special recreation permitThe Secretary may issue a special recreation permit for specialized individual or group uses of Federal recreational lands and waters. (2)Special recreation permit fee (A)In generalThe Secretary may charge a special recreation permit fee in connection with the issuance of a special recreation permit under paragraph (1).
(B)Fees for certain lands
(i)In generalSubject to clauses (ii) and (iii), a special recreation permit fee under subparagraph (A) for use of Federal recreational lands and waters managed by the Forest Service, the Bureau of Land Management, the Bureau of Reclamation, or the United States Fish and Wildlife Service shall not exceed the difference between— (I)the sum of—
(aa)3 percent of the annual gross revenue of the recreation service provider for all activities authorized by the special recreation permit; and (bb)any applicable revenue addition; and
(II)any applicable revenue exclusion. (ii)Exclusion of certain revenues and paymentsIn calculating the amount of a fee for a special recreation permit under clause (i), the Secretary shall exclude—
(I)revenue from goods, services, souvenirs, merchandise, gear, food, and activities provided or sold by a special recreation permit holder in a location other than the Federal recreational lands and waters covered by the permit, including transportation costs, lodging, and any other service before or after a trip; and (II)revenue from any recreational services provided by a special recreation permit holder for activities on Federal recreational lands and waters for which a separate permit is issued.
(iii)Alternative per-person fee
(I)In generalFor Federal recreational lands and waters managed by the Forest Service, the Bureau of Land Management, the Bureau of Reclamation, or the United States Fish and Wildlife Service, the Secretary may charge a per-person fee in connection with the issuance of a special recreation permit under paragraph (1). (II)Amount of feeThe total amount charged by the Secretary in connection with the issuance of a special recreation permit under paragraph (1) using a per-person fee under subclause (I) shall be comparable to the amount the Secretary may charge for a special recreation permit fee under subparagraph (A) and clauses (i) and (ii).
(iv)EffectNothing in this subparagraph affects any fee for a commercial use authorization for use of Federal recreational lands and waters managed by the National Park Service. (C)Disclosure of feesA special recreation permit holder may inform customers of any fee charged by the Secretary under this section.
(3)Report
(A)In generalThe Secretary shall make available to holders of special recreation permits under paragraph (1) and the public an annual report describing the use of fees collected by the Secretary under paragraph (2). (B)RequirementsThe report under subparagraph (A) shall include a description of how the fees are used in each public land unit (as defined in section 101 of the Recreation Not Red Tape Act) administered by the Secretary, including an identification of the amounts used for specific activities within the public land unit..
(c)Use of special recreation permit revenueSection 808 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807) is amended— (1)in subsection (a)(3)(F), by striking section 6(a) and inserting section 806(a);
(2)in subsection (d), by striking section 5 each place it appears and inserting section 805; (3)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively; and
(4)by inserting after subsection (a) the following:  (b)Use of special recreation permit fee revenueRevenue from a special recreation permit fee may be used for—
(1)the purposes described in subsection (a); and (2)expenses—
(A)associated with processing applications for special recreation permits; and (B)incurred in the improvement of the operation of the special recreation permit system..
(d)Permanent authorizationSection 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended— (1)by striking The authority and inserting the following:

(a)In generalExcept as provided in subsection (b), the authority; and (2)by adding at the end the following:

(b)ApplicabilitySubsection (a) shall not apply to— (1)section 802;
(2)subsection (d)(2) or (h) of section 803; or (3)subsection (a), (b), or (c) of section 808..
103.Permitting process improvements
(a)In generalTo simplify the process of the issuance and renewal of special recreation permits and reduce the cost of administering special recreation permits, the Secretary concerned shall— (1)not later than 180 days after the date of enactment of this Act—
(A)evaluate the special recreation permitting process; and (B)identify opportunities—
(i)to eliminate duplicative processes; (ii)to reduce costs; and
(iii)to decrease processing times; and (2)not later than 180 days after the date on which the Secretary concerned completes the evaluation and identification processes under paragraph (1), revise, as necessary, relevant agency regulations and policy statements to implement the improvements identified under paragraph (1)(B).
(b)Categorical exclusions
(1)EvaluationNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall evaluate whether 1 or more additional categorical exclusions developed in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) would reduce processing times or costs for the issuance or renewal of special recreation permits without significantly affecting the quality of the human environment. (2)Establishment of categorical exclusionsIf the Secretary concerned determines under paragraph (1) that 1 or more additional categorical exclusions would reduce processing times or costs for the issuance or renewal of special recreation permits without significantly affecting the quality of the human environment, the Secretary concerned shall—
(A)establish those categorical exclusions in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)fully document that a category of actions will not individually or cumulatively have a significant effect on the human environment; and
(C)revise relevant regulations and policy statements of applicable Federal agencies to incorporate those categorical exclusions.  (3)Administration (A)In generalIn administering a categorical exclusion established under paragraph (2), the Secretary concerned shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) (including regulations promulgated under that Act).
(B)Extraordinary circumstancesIn determining whether to use a categorical exclusion established under paragraph (2), the Secretary concerned shall apply the extraordinary circumstances procedures described in, as applicable— (i)section 220.6 of title 36, Code of Federal Regulations (or a successor regulation); and
(ii)section 46.215 of title 43, Code of Federal Regulations (or a successor regulation). (c)Needs assessmentsExcept as required under subsection (c) or (d) of section 4 of the Wilderness Act (16 U.S.C. 1133), the Secretary concerned shall not conduct a needs assessment as a condition of issuing a special recreation permit under this Act.
(d)Online applicationsThe Secretary concerned shall make applications for special recreation permits available to be completed and submitted online unless the Secretary concerned determines that making the applications available for completion and submission online would not improve the efficiency or accessibility of the permitting process.  104.Permit flexibility (a)Substantially similar activitiesThe Secretary concerned shall establish a permit administration protocol that authorizes, to the maximum extent practicable, a permittee issued a special recreation permit for a public land unit to engage in a recreational activity that is substantially similar to the specific activity authorized under the special recreation permit, if the substantially similar recreational activity—
(1)is comparable in type, nature, scope, and ecological setting to the specific activity authorized under the special recreation permit; (2)does not result in a greater impact on natural and cultural resources than the authorized activity;
(3)does not adversely affect any other permittee issued a special recreation permit for the applicable public land unit; (4)does not involve the use of a motor, including an electric motor, for a previously nonmotorized use; and
(5)is consistent with any laws (including regulations) and land use or management plans that apply to the applicable public land unit. (b)Voluntary return of surplus service daysThe Secretary concerned shall establish a program to allow a permittee issued a special recreation permit for a public land unit to voluntarily and temporarily return to the Secretary concerned 1 or more service days, to be made available to any other existing or potential permittee.
(c)Forest Service and Bureau of Land Management temporary special recreation permits
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary concerned shall establish and implement a program to authorize the issuance of temporary special recreation permits for new or additional recreational uses of Federal recreational lands and waters managed by the Forest Service and the Bureau of Land Management. (2)Term of temporary permitsA temporary special recreation permit issued under paragraph (1) shall be issued for a period of not more than 2 years.
(3)Conversion to long-term permitIf the Secretary concerned determines that a permittee under paragraph (1) has completed 2 years of satisfactory operation under the permit proposed to be converted, the Secretary may provide for the conversion of a temporary special recreation permit issued under paragraph (1) to a long-term special recreation permit. (4)EffectNothing in this subsection alters or affects the authority of the Secretary to issue a special recreation permit under subsection (h)(1) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802).
105.Permit administration
(a)Permit availability
(1)Notification of permit availability
(A)In generalExcept as provided in subparagraphs (B) and (C), if the Secretary concerned has determined that the Department of Agriculture or the Department of the Interior, as applicable, is able to issue new special recreation permits to recreation service providers seeking to use a public land unit, the Secretary concerned shall publish that information on the website of the agency that administers the relevant public land unit. (B)Exception for certain permitsWith respect to a public land unit managed by the Forest Service or the Bureau of Land Management, subparagraph (A) shall apply only to a long-term special recreation permit for the public land unit.
(C)Exception for renewals and reissuancesSubparagraph (A) shall not apply to— (i)a renewal or reissuance of an existing special recreation permit; or
(ii)a new special recreation permit issued to the purchaser of a recreation service provider that is the holder of an existing special recreation permit. (D)EffectNothing in this paragraph creates a prerequisite to the issuance of a special recreation permit or otherwise limits the authority of the Secretary concerned—
(i)to issue a new special recreation permit; (ii)to add a new or additional use to an existing special recreation permit; or 
(iii)to make special recreation permits available to members of the public. (2)UpdatesThe Secretary concerned shall ensure that information published on the website under this subsection is consistently updated to provide current and correct information to the public.
(3)Electronic mail notificationThe Secretary concerned shall— (A)establish a system by which potential special recreation permit applicants may subscribe to receive notification of the availability of special recreation permits by electronic mail; and
(B)direct employees of the Department of Agriculture or the Department of the Interior, as applicable, to use that system to notify the public of the availability of special recreation permits. (b)Permit application acknowledgmentNot later than 60 days after the date on which the Secretary of the Interior receives a completed application or the Secretary of Agriculture receives a complete proposal for a special recreation permit for a public land unit, the Secretary concerned shall— 
(1)provide to the applicant notice acknowledging receipt of the application or proposal; and (2) (A)issue a final decision with respect to the application or proposal; or
(B)provide to the applicant notice of a projected date for a final decision on the application or proposal. 106.Permits for multijurisdictional trips (a)Single joint special recreation permits (1)In generalIn the case of a multijurisdictional trip, the Federal land management agencies with jurisdiction over the multijurisdictional trip may offer to the applicant a single joint special recreation permit that authorizes the use of each public land unit under the jurisdiction of those Federal land management agencies.
(2)Lead agencyIn offering a single joint special recreation permit under paragraph (1), the applicable Federal land management agencies shall designate a lead agency for administering the single joint special recreation permit based on the following considerations: (A)The length of the multijurisdictional trip and the relative portions of the multijurisdictional trip on each public land unit.
(B)The congressional or administrative designations that apply to the areas to be used during the multijurisdictional trip and the degree to which those designations impose limitations on recreational use. (C)The relative ability of the Federal land management agencies with jurisdiction over any public land unit affected by the multijurisdictional trip to process the single joint special recreation permit application in a timely manner.
(D)Other relevant administrative considerations. (3)ApplicationAn applicant desiring to be offered a single joint special recreation permit under paragraph (1) shall submit to the lead agency an application, as required by the lead agency.
(4)Option to apply for separate permitsAn applicant for a special recreation permit for a multijurisdictional trip may apply to each applicable Federal land management agency for a separate permit for the portion of the multijurisdictional trip on the public land unit managed by each applicable Federal land management agency. (b)RequirementsIn issuing a single joint special recreation permit under subsection (a), the lead agency shall—
(1)coordinate with each associated agency, consistent with the authority of the Secretary concerned under section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (43 U.S.C. 1703), to develop and issue 1 joint permit that covers the entirety of the multijurisdictional trip; (2)in processing the joint special recreation permit application, incorporate the findings, interests, and needs of each associated agency;
(3)in issuing the joint special recreation permit, clearly identify the agencies that have the authority to enforce the terms, stipulations, conditions, and agreements of the joint special recreation permit, as determined under subsection (d); and (4)complete the permitting process within a reasonable timeframe.
(c)Cost recoveryCoordination with each associated agency under subsection (b) shall not be subject to cost recovery. (d)Enforcement authority (1)Delegation of authority to lead agencyIn administering a single joint special recreation permit under subsection (a), each associated agency shall delegate to the lead agency the authority—
(A)to enforce the terms, stipulations, conditions, and agreements of the joint special recreation permit, as may be required by each associated agency; and (B)to suspend, terminate, or revoke the joint special recreation permit for—
(i)noncompliance with Federal, State, or local laws (including regulations); (ii)noncompliance with the terms of the joint special recreation permit; or
(iii)failure of the holder of the joint special recreation permit to exercise the privileges granted by the joint special recreation permit. (2)Retention of authority by the associated agencyThe associated agency shall retain the authority to enforce the terms, stipulations, conditions, and agreements in the joint special recreation permit that apply specifically to the use occurring on the public land unit managed by the associated agency.
(e)Withdrawal
(1)In generalThe lead agency or an associated agency may withdraw from a joint special recreation permit at any time. (2)Issuance of separate permits (A)In generalIn the case of a withdrawal by 1 or more agencies under paragraph (1), if the holder of the joint special recreation permit is in compliance with the requirements of the joint special recreation permit, the lead agency and each associated agency shall issue to the holder of the joint special recreation permit a new, separate special recreation permit for any use occurring on the public land unit managed by the agency.
(B)RequirementsA special recreation permit issued under subparagraph (A) shall contain the same or substantially similar terms, conditions, and operating stipulations as the joint special recreation permit from which an agency has withdrawn under paragraph (1). (C)No new applicationThe holder of a joint special recreation permit from which an agency has withdrawn under paragraph (1) shall not be required to submit a new application for a separate special recreation permit.
(f)Treatment of public land units charging entrance feesFor any trip that originates on, or outside of, but passes through, a public land unit that charges entrance fees, entrance fees may be collected in addition to the special recreation permit fees collected under subsection (h)(2) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802).  107.Forest Service permit use reviews (a)In generalIf the Secretary of Agriculture (referred to in this section as the Secretary) conducts a special recreation permit use review in renewing a special recreation permit or adjusting allocations of use in a special recreation permit, the Secretary shall—
(1)take into consideration the performance of the special recreation permit holder during the reviewed period; and (2)if the special recreation permit holder receives a satisfactory performance review, allocate to the special recreation permit holder the highest level of actual annual use during the period under review plus 25 percent of that use, not to exceed the level allocated to the special recreation permit holder on the date on which the special recreation permit was issued.
(b)Additional capacity
(1)In generalIf additional use capacity is available, the Secretary may, at any time, assign the remaining use to 1 or more qualified recreation service providers. (2)Assignment not subject to cap on useNotwithstanding subsection (a), in assigning additional use capacity under paragraph (1), the Secretary may assign additional use capacity to an existing special recreation permit holder even if that assignment would exceed the amount of use allocated to the special recreation permit holder on the date on which the special recreation permit was issued.
(c)WaiverThe Secretary may waive a special recreation permit use review for any period during which use of the assigned capacity for the special recreation permit has been prevented by a circumstance beyond the control of the special recreation permit holder, such as— (1)unfavorable weather;
(2)fire; (3)natural disaster;
(4)wildlife displacement; (5)business interruption;
(6)insufficient availability of hunting and fishing licenses; or (7)significant seasonal variability or off-peak periods within the allocated period of use.
(d)Approval of non-Use
(1)In generalIn any circumstance for which the holder of a special recreation permit would qualify for a waiver under subsection (c), on request of the holder of the special recreation permit, the Secretary may approve non-use by the holder of the special recreation permit without reducing the number of service days assigned to the special recreation permit. (2)Temporary reassignment of useThe Secretary may assign any period of non-use approved under paragraph (1) to another qualified recreation service provider. 
108.Liability
(a)Exculpatory agreements
(1)In generalA Federal land management agency shall not implement, administer, or enforce any regulation, guidance, or policy relating to the use of an exculpatory agreement between the holder of a special recreation permit and a customer of the holder of the special recreation permit relating to services provided under a special recreation permit. (2)Savings clauseNothing in this subsection preempts, displaces, modifies, or eliminates any State law (including common law) relating to exculpatory agreements.
(b)Indemnification by government entitiesThe Secretary concerned may not require a recreation service provider to indemnify the United States as a condition for issuing a special recreation permit for a public land unit under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) if— (1)the recreation service provider is prohibited by State or local law from providing indemnification to the United States; and
(2)the recreation service provider— (A)carries the minimum amount of liability insurance coverage required by the issuing agency for the activities conducted under the special recreation permit; or
(B)is self-insured for the same amount. 109.Cost recovery reform (a)Revision of regulations (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall revise section 251.58 of title 36, Code of Federal Regulations, and the Secretary of the Interior shall revise section 2932.31 of title 43, Code of Federal Regulations, to be consistent with this section.
(2)LimitationIn carrying out paragraph (1), the Secretaries shall not include anything in the revised regulations that would limit the authority of the Secretaries to issue or renew special recreation permits. (b)De minimis exemption from cost recovery (1)In generalAny regulation promulgated by the Secretary of the Interior or the Secretary of Agriculture to establish fees to recover the costs of processing an application for a special recreation permit or monitoring an authorization under a special recreation permit shall include an exemption providing that fees may not be recovered for not less than the first 50 hours of work necessary in any 1 year to process the application or monitor the authorization.
(2)Multiple applicationsIn situations involving multiple applications for special recreation permits for similar services in the same public land unit or area that, in the aggregate, require more hours to process than are exempt under the regulations promulgated under paragraph (1), the Secretary concerned shall, regardless of whether the applications are solicited or unsolicited and whether there is competitive interest— (A)determine the share of the aggregate quantity of hours to be allocated to each application on an equal or prorated basis, as appropriate; and
(B)for each application, apply a separate exemption as specified in the regulations promulgated under paragraph (1) to the share of the aggregate hours allocated to the application. (c)Cost reductionTo the maximum extent practicable, the Secretary concerned processing an application for a special recreation permit shall use existing studies and analysis to reduce the quantity of work and costs necessary to process the application.
110.Extension of special recreation permits
(a)In generalSubject to subsection (b), if the holder of a long-term special recreation permit makes a timely and sufficient request for renewal of the long-term special recreation permit, the expiration of the permit shall be tolled in accordance with the undesignated matter following section 558(c)(2) of title 5, United States Code, until such time as the request for renewal has been finally determined by the Secretary concerned. (b)LimitationAny tolling under subsection (a) shall be for a period of not more than 5 years.
(c)Responsibility of the secretary concernedBefore allowing the expiration of a permit to be tolled under subsection (a), the Secretary concerned, to the maximum extent practicable, shall complete the renewal process. 111.Availability of Federal and State recreation passes (a)In generalThe Federal Lands Recreation Enhancement Act is amended by inserting after section 805 (16 U.S.C. 6804) the following:

805A.Availability of Federal and State recreation passes
(a)Establishment of program
(1)In generalTo improve the availability of Federal and State outdoor recreation passes, the Secretaries are encouraged to consult with States to coordinate the availability of Federal and State recreation passes to allow a purchaser to buy a Federal recreation pass and a State recreation pass in the same transaction. (2)Included passesPasses covered by the program established under paragraph (1) include—
(A)an America the Beautiful—the National Parks and Federal Recreational Lands Pass under section 805; and (B)any pass covering any fees charged by participating States and localities for entrance and recreational use of parks and public land in the participating States.
(b)Agreements with States
(1)In generalThe Secretaries, after consultation with the States, may enter into agreements with States to coordinate the availability of passes as described in subsection (a). (2)Revenue from pass salesThe agreements between the Secretaries and the States shall ensure that—
(A)funds from the sale of State passes are transferred to the appropriate State agency; (B)funds from the sale of Federal passes are transferred to the appropriate Federal agency; and
(C)fund transfers are completed by the end of a fiscal year for all pass sales occurring during the fiscal year. (3)NoticeIn entering into an agreement under paragraph (1), the Secretaries shall publish in the Federal Register a notice describing the agreement..
(b)Clerical amendmentThe table of contents for the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.) is amended by inserting after the item relating to section 805 the following:   Sec. 805A. Availability of Federal and State recreation passes.. 112.Online purchases of America the Beautiful—the National Parks and Federal Recreational Lands Pass (a)In generalSection 805(a)(6) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(6)) is amended by striking subparagraph (A) and inserting the following:

(A)In generalThe Secretaries shall sell the America the Beautiful—the National Parks and Federal Recreational Lands Pass— (i)at all Federal recreational lands and waters at which an entrance fee or a standard amenity recreation fee is charged where feasible to do so;
(ii)at such other locations as the Secretaries consider appropriate and feasible; and (iii)through the website of each of the Federal land management agencies and the websites of the relevant units and subunits of those agencies, with—
(I)a prominent link on each website; and (II)information about where and when passes are needed..
(b)Entrance pass and amenity feesThe Secretaries shall make available for payment online, if appropriate and feasible, for each public land unit where passes and fees are required— (1)all entrance fees under section 803(e) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(e));
(2)all standard amenity recreation fees under section 803(f) of that Act (16 U.S.C. 6802(f)); and (3)all expanded amenity recreation fees under section 803(g) of that Act (16 U.S.C. 6802(g)).
113.Effect
(a)In generalExcept as provided in subsection (b), nothing in this Act (including an amendment made by this Act) affects the authority or responsibility of the Secretary of the Interior to award concessions contracts for the provision of accommodations, facilities, and services, or commercial use authorizations to provide services, to visitors to units of the National Park System under subchapter II of chapter 1019 of title 54, United States Code. (b)ExceptionNotwithstanding subsection (a), subsections (a), (b), and (d) of section 103, subsections (a) and (b) of section 104, and sections 106 and 108 shall apply to commercial use authorizations under subchapter II of chapter 1019 of title 54, United States Code. 
IIAccessing the outdoors
201.Access for servicemembers and veterans
(a)In generalThe Secretaries are encouraged to work with the Secretary of Defense and the Secretary of Veterans Affairs to ensure servicemembers and veterans have access to outdoor recreation and to outdoor-related volunteer and wellness programs as a part of the basic services provided to servicemembers and veterans. (b)Inclusion of informationEach branch of the Armed Forces is encouraged to include information regarding outdoor recreation and outdoors-based careers in the materials and counseling services focused on resilience and career readiness provided in transition programs, including—
(1)the benefits of outdoor recreation for physical and mental health; (2)resources to access guided outdoor trips and other outdoor programs connected to the Department of Veterans Affairs; and
(3)information regarding programs and jobs focused on continuing national service such as the Public Land Corps, AmeriCorps, or a conservation corps program. (c)Outdoor recreation program attendanceEach branch of the Armed Forces is encouraged to permit members of the Armed Forces on active duty status, at the discretion of the commander of the member, to use not more than 7 days of a permissive temporary duty assignment or terminal leave allotted to the member to participate in a program related to environmental stewardship or guided outdoor recreation following deployment.
(d)Veteran hiringThe Secretaries are strongly encouraged to hire veterans in all positions related to the management of Federal recreational lands and waters. IIIMaking recreation a priority 301.Extension of seasonal recreation opportunities (a)In general (1)Extension of Recreational SeasonThe relevant unit managers of Federal recreational lands and waters managed by the Forest Service, the Bureau of Land Management, and the National Park Service may—
(A)identify areas of Federal recreational lands and waters in which recreation use is highly seasonal; (B)where appropriate, extend the recreation season or increase recreation use in a sustainable manner during the offseason; and
(C)make information about extended season schedules and related recreational opportunities available to the public and local communities. (2)ClarificationNothing in this subsection precludes the Secretaries from providing for additional recreational opportunities and uses at times other than those referred to in paragraph (1).
(b)InclusionsAn extension under subsection (a)(1) may include— (1)the addition of facilities that would increase recreation use during the offseason; and
(2)improvement of access to the area to extend the season. (c)RequirementAn extension under subsection (a)(1) shall be compatible with all applicable Federal laws, regulations, and policies, including land use plans.
302.Recreation performance metrics
(a)In generalThe Chief of the Forest Service and the Director of the Bureau of Land Management shall evaluate land managers under their jurisdiction based on the achievement of applicable agency recreational and tourism metrics as described in applicable land management plans. (b)Metrics (1)In generalThe metrics used to evaluate recreation and tourism outcomes shall ensure—
(A)the advancement of recreation and tourism goals; and (B)the ability of the land manager to enhance the outdoor experience of the visitor.
(2)InclusionsThe metrics referred to paragraph (1) shall include— (A)the extent of positive economic impacts;
(B)visitation by families; (C)the number of visiting school and youth groups;
(D)the number of available recreational opportunities; (E)the quality of visitor experience;
(F)the number of recreational and environmental educational programs offered; (G)visitor satisfaction; and
(H)the maintenance and expansion of existing recreation infrastructure. 303.Recreation mission (a)Definition of Federal agencyIn this section, the term Federal agency means each of—
(1)the Corps of Engineers; (2)the Bureau of Reclamation;
(3)the Federal Energy Regulatory Commission; and (4)the Department of Transportation.
(b)MissionWith respect to the mission of the Federal agency, each Federal agency shall consider how land and water management decisions can enhance recreation opportunities and the recreation economy. 304.National Recreation Area System (a)Declaration of policyIt is the policy of the United States that certain Federal land possesses remarkable recreational values and should be managed for—
(1)sustainable outdoor recreational uses by the people of the United States; (2)the recreational, social, and health benefits people receive from the Federal land through outdoor recreation; and
(3)the specific and meaningful experiences made possible by unique and varied landscapes. (b)DefinitionsIn this section:
(1)Natural featureThe term natural feature means an ecological, geological, hydrological, or scenic attribute of a specific area. (2)Remarkable recreational attributeThe term remarkable recreational attribute means, with respect to an area—
(A)a natural feature that supports high-quality outdoor recreation opportunities and experiences; (B)having a high value in terms of providing recreation opportunities to underserved communities; 
(C)a unique cultural or historic feature or attribute that supports high-quality recreation opportunities and experiences; (D)the offering of outstanding existing or prospective recreation opportunities and uses;
(E)having an important role in, and contributing significantly, to the outdoor recreation economy; or (F)having high fish and wildlife values.
(3)SecretaryThe term Secretary means— (A)the Secretary of the Interior, acting through the Director of the Bureau of Land Management with respect to land administered by the Bureau of Land Management; and
(B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land. (4)SystemThe term System means the National Recreation Area System established by subsection (c).
(5)System unitThe term System unit means a System unit designated pursuant to subsection (c). (c)CompositionThere is established a National Recreation Area System, to be comprised of—
(1)existing National Recreation Areas under the jurisdiction of the Bureau of Land Management or the Forest Service described in subsection (g); and (2)new System units designated by Congress on or after the date of enactment of this Act.
(d)Administration
(1)In generalSubject to valid existing rights, the Secretary shall manage each System unit in a manner that— (A)prioritizes the sustainable enjoyment, conservation, and enhancement of the remarkable recreational attributes, natural features, and uses of the System unit consistent with subsection (a); and
(B)protects the System unit for a variety of recreational uses (including outfitting and guiding, motorized recreation, hunting and fishing, horseback riding, and biking ) in locations where those uses are appropriate and are conducted in accordance with the applicable land management plan and all applicable Federal and State laws (including regulations). (2)GrazingLivestock grazing within System units, where established before the date of the enactment of this Act, shall be permitted if the grazing complies with all applicable laws (including regulations).
(3)State, tribal, and local involvementThe Secretary shall consult with States, political subdivisions of States, affected Indian Tribes, adjacent landowners, and the public in the administration of System units. (4)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of a State with respect to fish and wildlife in a System unit in the State.
(5)Water rightsNothing in this section affects any valid or vested water right in existence on the date of enactment of this Act. (6)Ski area landThis section shall not apply to ski area land, including ski area special use permit boundaries, master development plan boundaries, and any acres allocated for resort development in a forest plan.
(e)Components of national recreation area system
(1)Map; legal description
(A)In generalFor System units designated by an Act of Congress after the date of enactment of this Act, as soon as practicable after the date of designation of a System unit, the Secretary shall prepare a map and legal description of the System unit. (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the offices of the Bureau of Land Management and the Forest Service, as appropriate. (2)Comprehensive management plan (A)In generalFor System units designated by an Act of Congress after the date of enactment of this Act the Secretary with jurisdiction over the System unit shall prepare a comprehensive management plan for the unit that fulfills the requirements of subsection (d)(1) and subparagraph (C).
(B)Timing
(i)In generalThe comprehensive management plan described in subparagraph (A) shall be completed as part of the regular land use management planning process of the applicable agency on which the System unit is located. (ii)Delay in plan revisionIf the planning cycle of the applicable agency does not coincide with the designation of the System unit, the initial plan for the unit shall be completed not later than 3 years after the date of designation of the System unit.
(C)RequirementsA comprehensive management plan prepared under subparagraph (A) shall— (i)identify the existing, and to the extent practicable, prospective remarkable recreational attributes of the System unit;
(ii)ensure the System unit is managed to protect and enhance the purposes for which the System unit was established; (iii)ensure the System unit is managed to protect and enhance the resources that make the area suitable for designation under subsection (c)(2) in accordance with subsection (a);
(iv)describe the circumstances and locations in which the activities described in paragraphs (1)(B) and (2) of subsection (d) are permitted on the System unit; (v)be coordinated with resource management planning for affected adjacent Federal land, if applicable;
(vi)be prepared— (I)in accordance with—
(aa)as applicable, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); and (bb)any other applicable laws (including regulations); and
(II)in consultation with States, political subdivisions of States, affected Indian Tribes, adjacent landowners, and the public; and (vii)designate a sustainable road and trail network, consistent with subsection (a) and the purposes for which the System unit was established, in accordance with all applicable laws (including regulations).
(D)ReviewA comprehensive management plan described in subparagraph (A) shall be regularly reviewed and updated as part of the regular land management planning process of the applicable agency. (E)Management by secretary (i)In generalThe Secretary shall manage a National Recreation Area described in subsection (g) in accordance with the management plan for the National Recreation Area in effect on the date of enactment of this Act, until the date on which the plan is revised or superseded by a new comprehensive management plan issued in accordance with this paragraph.
(ii)Plan revisionIf 1 or more components of an existing management plan referred to in clause (i) conflict with this section, not later than 2 years after the date of enactment of this Act, the Secretary shall revise the plan to make the plan consistent with this section. (F)NoticeThe Secretary shall publish in the Federal Register notice of the completion and availability of a plan prepared under this paragraph.
(f)Potential additions to national recreation area system
(1)Eligible areaAn area eligible for inclusion in the System is an area that possesses 1 or more remarkable recreational attributes. (2)Potential additionsIn carrying out the land management planning process, the Secretary shall—
(A)identify eligible areas that possess 1 or more remarkable recreational attributes; (B)develop and maintain a list of eligible areas as potential additions to the System;
(C)consider input from the Governor of, political subdivisions of, and affected Indian Tribes located in, the State in which the eligible areas are located;  (D)transmit to Congress lists of eligible areas for consideration; and
(E)ensure that management plans for eligible areas maintain the recreational attributes supporting eligibility.  (g)Existing national recreation areasEach National Recreation Area established before the date of enactment of this Act that is under the jurisdiction of the Bureau of Land Management or the Forest Service shall be—
(1)deemed to be a unit of the System; and (2)notwithstanding subsection (d), administered under the law pertaining to the applicable System unit.
(h)Standard feesIn accordance with sections 803 through 808 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802–6807), the Secretary may establish a standard amenity fee at each National Recreation Area designated after the date of enactment of this Act, if— (1)the purpose of the fee is to enhance visitor services and stewardship of the recreation area; and
(2)the establishment of a fee is not prohibited by other Federal law. (i)Compliance with existing lawsNothing in this section modifies any obligation—
(1)of the Secretary to prepare or implement a land use plan in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); (2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
(3)under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or (4)under any other applicable law.
(j)Applicability of other land management designationsNothing in this section affects— (1)any other land or water management designation under any other provision of law; or
(2)any obligation to comply with a requirement applicable to such a designation. (k)Native American treaty rightsNothing in this section alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian Tribe, including any off-reservation reserved rights.
IVMaintenance of public land
AVolunteers
401.Private-sector volunteer enhancement program
(a)PurposeThe purpose of this section is to promote private-sector volunteer programs within the Department of the Interior and the Department of Agriculture to enhance stewardship, recreation access, and sustainability of the resources, values, and facilities of the Federal recreational lands and waters managed by the Federal land management agencies. (b)DefinitionsIn this section:
(1)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
(B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management. (2)VolunteerThe term volunteer means any individual who performs volunteer services under this section.
(c)EstablishmentThe Secretary concerned shall carry out a program under which the Secretary concerned shall— (1)enhance private-sector volunteer programs;
(2)actively promote private-sector volunteer opportunities; and (3)provide outreach to, and coordinate with, the private sector for the purposes described in paragraphs (1) and (2).
(d)Cooperative agreements for stewardship of Federal land
(1)Authority to enter into agreementsThe Secretary concerned may enter into cooperative agreements (in accordance with section 6305 of title 31, United States Code) with private agencies, organizations, institutions, corporations, individuals, or other entities to carry out 1 or more projects or programs with a Federal land management agency in accordance with this section. (2)Project and program instructionsThe Secretary concerned shall include in the cooperative agreement the desired outcomes of the project or program and the guidelines for the volunteers to follow, including—
(A)the physical boundaries of the project or program; (B)the equipment the volunteers are authorized to use to complete the project or program;
(C)the training the volunteers are required to complete, including agency consideration and incorporation of training offered by qualified nongovernmental organizations and volunteer partner organizations; (D)the actions the volunteers are authorized to take to complete the project or program; and
(E)any other information that the Secretary concerned determines necessary for the volunteer group to complete the project or program. (3)Authorized projects and programsSubject to paragraph (4), the Secretary concerned may use a cooperative agreement to carry out projects and programs for Federal land that—
(A)promote the stewardship of resources of Federal land by volunteers; (B)support maintaining the resources, trails, and facilities on Federal land in a sustainable manner;
(C)increase awareness, understanding, and stewardship of Federal land through the development, publication, or distribution of educational materials and products; and (D)promote the use of Federal land as outdoor classrooms.
(4)Conditions on use of authorityThe Secretary concerned may use a cooperative agreement under paragraph (1) to carry out a project or program for the Federal land only if the project or program— (A)complies with all Federal laws (including regulations) and policies;
(B)is consistent with an applicable management plan for any Federal recreational lands and waters involved; (C)is monitored by the relevant Federal land management agency during the project and after project completion to determine compliance with the instructions under paragraph (2); and
(D)satisfies such other terms and conditions as the Secretary concerned determines to be appropriate. BPriority trail maintenance 411.Interagency trail management (a)In generalThe Secretaries shall establish an interagency trail management plan to manage and maintain in a uniform manner trails that cross jurisdictional boundaries between Federal land management agencies.
(b)RequirementThe plan established under subsection (a) shall ensure compliance with all Federal laws.  